Case 3:20-cv-01235-RJD Document 1 Filed 11/13/20 Page 1 of 3 Page ID #1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS
                          EAST ST. LOUIS DIVISION

RURAL KING DISTRIBUTION AND                   )
MANAGEMENT, INC. and SWANSEA                  )
RURAL KING, INC.,                             )
          Plaintiffs,                         )
v.                                            )
                                              )
TRAVELERS PROPERTY CASUALTY                   )
INSURANCE COMPANY and                         )
CHARTER OAK FIRE INSURANCE                    )
COMPANY,                                      )
          Defendants.                         )

                   NOTICE OF REMOVAL OF A CIVIL ACTION

       Defendants, Travelers Property Casualty Insurance Company (“Travelers

Property Casualty”) and The Charter Oak Fire Insurance Company (“Charter Oak”)

(collectively, “Travelers”), by SmithAmundsen, LLC, pursuant to 28 USC §1441, et. seq.

and 28 U.S.C. §1332, for their Notice of Removal of the captioned suit, states as follows:

       1.      On August 31, 2020, a Complaint entitled Rural King Distribution and

Management, Inc. and Swansea Rural King, Inc. v. Travelers Property Casualty

Insurance Company and Charter Oak Fire Insurance Company was filed by Rural King

Distribution and Management, Inc. and Swansea Rural King, Inc. (“Plaintiffs”) against

Travelers Property Casualty and Charter Oak in the Circuit Court of the Twentieth

Judicial Circuit, St. Clair County, Illinois, Case No. 20 L 0659.

       2.      On October 14, 2020, Plaintiffs effected service of process of the aforesaid

Complaint (“Plaintiffs’ Complaint”) on Travelers Property Casualty and Charter Oak

through the Director of the Illinois Department of Insurance. A true copy of the summons

and Plaintiffs’ Complaint are attached hereto as Exhibit 1, incorporated by reference and
Case 3:20-cv-01235-RJD Document 1 Filed 11/13/20 Page 2 of 3 Page ID #2




comprise all process, pleadings and orders served on Travelers Property Casualty and

Charter Oak in said action.

        3.      In the Plaintiffs’ Complaint, Plaintiffs seek a judicial declaration that they

qualify as additional insureds on policies of insurance issued by Travelers Property

Casualty and Charter Oak and seek defense and indemnification from Travelers and

Charter Oak in connection with an underlying lawsuit entitled Katrice Mathis v. Courtney

Jackson, et al., pending in the Circuit Court of the Twentieth Judicial Circuit, St. Clair

County, Illinois, Case No. 2020-L-0077 (the “Mathis suit”).

        4.      In her Complaint in the Mathis suit (“Mathis Complaint”), Katrice Mathis

seeks damages for injuries she allegedly sustained in a pit bull attack. Ms. Mathis alleges

she sustained “the following serious injuries and damages: numerous stitches on her

arms, surgery to place screws and plates in her right arm, permanent scarring, lost wages,

pain and suffering and medical expenses.” A copy of the Mathis Complaint is attached as

Exhibit A to Plaintiffs’ Complaint. (See, Ex. 1, Ex. A, ¶¶ 8 and 27)

        5.      The Plaintiffs’ Complaint is between corporations that are incorporated

and domiciled in different states.

        6.      Both Plaintiffs are corporations formed under the laws of Illinois, with

their principal places of business located in Illinois.

        7.      Travelers Property Casualty and Charter Oak are each corporations

formed under the laws of Connecticut, with their principal places of business located in

Hartford, Connecticut.

        8.      The state court action can be properly removed pursuant to 28 U.S.C.

§1332(a)(1) in that this Court has jurisdiction based on the complete diversity of



                                            2
Case 3:20-cv-01235-RJD Document 1 Filed 11/13/20 Page 3 of 3 Page ID #3




citizenship of the parties and on the fact that the amount in controversy between the

parties to this action exceeds $75,000, exclusive of interest and costs. Said amount in

controversy includes the damages claimed by Mathis and the Plaintiffs’ costs of defense

in the Mathis suit, including attorneys’ fees and litigation-related expenses.

        9.      Travelers Property Casualty and Charter Oak will promptly file a copy of

this Notice of Removal with the Clerk of the Circuit Court of the Twentieth Judicial

Circuit, St. Clair County, Illinois.

        Wherefore, based upon the grounds for removal set forth above, Defendants

Travelers Property Casualty Insurance Company and The Charter Oak Fire Insurance

Company have filed this Notice of Removal, removing the instant action from the Circuit

Court of the Twentieth Judicial Circuit, St. Clair County, Illinois to this Court.

                                Respectfully submitted and signed pursuant Rule 11 of the
                                Federal Rules of Civil Procedure, this 13th day of
                                November, 2020, Travelers Property Casualty Insurance
                                Company and The Charter Oak Fire Insurance Company

                                               By: /s/Richard T. Valentino
                                                       One of Their Attorneys

                              CERTIFICATE OF SERVICE

       Richard T. Valentino, an attorney, certifies that he served the foregoing Notice of
Removal upon counsel for Rural King Distribution and Management, Inc. and Swansea
Rural King, Inc., James C. Leritz, by causing a copy of said Notice to be sent to him via
email at jcleritz@leritzlaw.com on November 13, 2020.

                                               /s/Richard T. Valentino

Richard T. Valentino, Esq. (#6188317)
SmithAmundsen LLC
150 North Michigan Avenue, Suite 3300
Chicago, IL 60601
Phone: (312) 894-3200
rvalentino@salawus.com



                                           3
